Citation Nr: 1741231	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1957 and from April 1966 to December 1979.  He passed away in August 2012, the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.

In July 2017, the Board requested a medical opinion from the Veterans Health Administration (VHA). The resulting September 2017 VHA opinion has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in August 2012; his death certificate lists the immediate cause of death as septicemia, due to or as a consequence of renal failure, due to or as a consequence of adult failure to thrive due to end stage dementia.  

2.  At the time of his death, the Veteran was service connected for low back syndrome with arthritis and radiculitis, as well as for degenerative joint disease of the bilateral knees, shoulders, hands, and right hip.

3.  The Veteran's service-connected disabilities caused or contributed materially to producing or accelerating his death.

4.  The grant of entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 renders moot the appellant's claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death are met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

2.  The appellant's claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2014); 38 C.F.R. §§ 3.22, 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In the case at hand, at the time of his death, the Veteran was service connected for low back syndrome with arthritis and radiculitis, as well as for degenerative joint disease of both knees, both shoulders, both hands, and the right hip.  The Veteran died on August [redacted], 2012.  His death certificate lists the immediate cause of death as septicemia, due to or as a consequence of renal failure, due to or as a consequence of adult failure to thrive due to end stage dementia.  

In her February 2014 notice of disagreement, the appellant presents the following contentions concerning the cause of her husband's death: the Veteran's service-connected musculoskeletal disabilities caused him to suffer frequent falls.  Because of his frequent falls, he entered a VA nursing facility.  At the nursing facility, he fell and broke his hip.  He subsequently underwent a hip replacement.  Several months following the hip replacement, an infection set in.  The infection was not treated properly, and the Veteran developed MRSA and enterococcus.  The Veteran underwent multiple additional operations to remove the new hip and the surrounding diseased bones and tissue.  The infection became resistant to all antibiotics, and the Veteran died from septicemia.  

In July 2017, the Board sought a VHA opinion that addressed the relevant contentions in this claim.  The resulting September 2017 VHA opinion establishes that service connection for the cause of the Veteran's death is warranted.

The physician who authored the September 2017 opinion stated that it is likely that the Veteran's service-connected musculoskeletal disabilities either caused or contributed to his increased frequency of falls.  He cited to a study revealing that the risk for falls increases with additional symptomatic musculoskeletal disabilities of the lower limb joints and confirms that symptomatic hip and knee disabilities are important risk factors for falls.

Second, the physician determined that it is likely that the Veteran developed one or more infections as a result of one or more of his hip surgeries.  He noted that previous hip surgery is a cited risk factor for infection in prospective studies.  

Third, the physician opined that it is likely that the Veteran's septicemia was caused or aggravated by an infection that is opined to be etiologically related to one or more of his hip surgeries.  He noted that the Veteran underwent one hip operation at a civilian hospital, and then six more operations at the Dallas VA Hospital.  The prolonged hospitalizations, devitalized and infected tissue from surgeries, multiple rounds of antibiotics, and original hip fracture are all cited risk factors for septicemia in published studies.  

This opinion is highly probative in that it was authored by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the claims file and contains a rationale that explains the basis of this opinion with reference and citation to pertinent medical literature.  

Based on the above, the Board finds that entitlement to service connection for the cause of the Veteran's death is warranted.

II.  DIC Benefits under 38 U.S.C.A. § 1318

The appellant has also submitted a claim based on 38 U.S.C.A. § 1318 as an alternative theory of entitlement to the service connection for the cause of the Veteran's death.  However, in light of the grant of service connection for the cause of the Veteran's death, the claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot, and the claim is dismissed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


